 In the Matter of TINY TOWN TOGS, INC.andINTERNATIONAL LADIESGARMENT WORKERS UNIONCase No. C-381-Decided May 9, 1938Children'sGarment ManufacturingIndustry-Interference,Restraint, andCoercion:derogatory statements to persuade employees to refrain from joiningunion ; threats to, move plant;surveillance of distribution of union literature ;surveillance of unionmeeting--Comnpany-Dominated Union:domination of andinterference with formation and administration;support ; check-off; supervisoryemployees,members of;disestablished as agencyfor collectivebargaining-Strike:resultofunfair laborpractices-Discrimination:discharge-Re-instatement Ordered:of discharged employee;of all strikingemployees, uponapplication,who were employed prior to first day of strike,dismissing newlyhired employees if necessary;preferential list ordered:to be followed in fur-ther reinstatement-BackPay:awarded to discharged employee;ordered toemployees who are not reinstated or placed on preferential list within 5 daysof application for reinstatement.Mr. Lester M. LevinandMr. John 7'. McCann,for the Board.Mr. Frederick E. Draper,of Troy, N. Y., andMr. A. HerbertBarenboim,of Boston,Mass., for the respondent.Mr. Thomas J. O'Conner,of Troy, N. Y., for the Association.Mr. I. Nathan Sidman,of Troy, N. Y., for the Union.Mr. D. R. Dimick,of counselto the Board.DECISIONANDORDERSTATEMENT OF THE CASEUpon charges duly filed by International Ladies Garment Work-ersUnion, herein called the Union, the National Labor RelationsBoard, herein called the Board, by the Regional Director for theSecond Region (New York City), issued and duly served its com-plaint, dated October 19, 1937, against Tiny Town Togs, Inc., Troy,New York, herein called the respondent, alleging that the respond-ent had engaged in and was engaging in unfair labor practices af-fecting commerce, within the meaning of Section 8 (1), (2), and (3)and Section 2 (6) and (7) of the National Labor Relations Act, 49Stat. 449, herein called the Act.54 DECISIONS AND ORDERS551In respect to the unfair labor practices,the complaint alleged insubstance(1) that the respondent has interfered with, restrained,and coerced its employees in the exercise of the rights guaranteed inSection 7 of the Act;(2) that the respondent,on or about April1936, instigated,fostered,dominated,and interfered with the for-mation of a labor organization known as Tiny Town Togs Benevo-lent Association,herein called the Association;(3) that the respond-ent, on or about September 1936, discharged and refused to reinstateVergie Horachian because she joined and assisted the Union;and (4)that by reason of the unfair labor practices the respondent's em-ployees,, on or` about July 1937, Went on, strike; ands since that datehave remained-on. strike.The respondent filed an answer,dated Oc.tober-21,' 1937,to the complaint admitting its corporate existence andthat it is engaged in' interstate commerce,but denying"each, andevery allegation"in the remainder of the complaint.A motion filed by respondent for change of venue was, granted and,thereafter,on October'25" 1937,the Regional Director issued anamended notice of hearing, copies of which were duly served uponthe respondent,upon,the Union,and upon the Association.Pursuantto the notice a hearing, was held on'October 27,28, 29, and November3 and 4, 1937,at Troy,New York, before George Bokat,the TrialExaminer duly designated by the Board.The. Board,,the respond-ent, the Union,and the Association were represented by counsel andparticipated in the hearing.Full opportunity to be heard,to exam-ine and cross-examine witnesses,and.' to introduce evidence bearingon the issues was afforded- all parties.Prior to the commencement of the hearing,,the Association filedwith the Regional Director a motion to intervene.At the hearingcounsel for the Association, renewed. the motion and it was granted bythe Trial Examiner.Counsel for the respondent and counsel for theAssociation,near the close of the, Board's case, moved to dismiss thecomplaint on the ground that the Board had failed to prove a case.The two motions were denied.At this time further motions' weremade by counsel for the respondent,among.which-was the following :That Vergie Horachian,the person allegedly discharged, was not an"employee" as defined in the Act; for the reason that she had obtained"other regular and substantially equivalent employment."The TrialExaminer reserved ruling on the motion.Upon completion of theBoard's case the Trial Examiner granted a motion by the respondentthat the request for the reinstatement of Agnes Grill be denied on theground that.she had not ceased employment as a result of' a currentlabor dispute..Upon the termination of the entire case the respond-ent renewed the motions made near and at the completion of theBoard's case,with the exception of the motion pertaining to AgnesGrill.The motions were denied.The Trial Examiner granted the106791-38-vol vir-5 56'_NATIONAL LABOR RELATIONS BOARDmotion made by the Board's attorney at the-close of the hearing thatthe pleadings be conformed to the proof.Decision was again reservedon the motion relating to Vergie Horachian.Thereafter, a brief was submitted by counsel for the respondent.During the course of-the hearing, the Trial Examiner made severalrulings on objections to the admission of evidence.The Board hasreviewed these rulings and the rulings made with respect to othermotions of the parties, including those motions specifically mentionedabove, and finds that no prejudicial errors were committed.Therulings are hereby affirmed.Thereafter, on January 14, 1938, the Trial Examiner duly filed hisIntermediate Report finding that the respondent had committed un-fair labor practices affecting commerce within the meaning of Section8 (1), (2), and (3), and Section 2 (6) and (7) of the Act. Themotions made during the hearing regarding the "employee" statusof Vergie Horachian were denied in the Intermediate Report.Wehereby affirm these rulings.On February 2, 1938, the respondentfiled exceptions to the Intermediate Report and requested to be heardin oral argument before the Board.On March 10, 1938, pursuant to,notice, a further hearing was held before the Board in Washington;D. C., for the purpose of oral argument. The respondent and theUnion were represented by counsel and participated in the. oralargument.The Board has reviewed the exceptions to the Intermediate Report,and save as consistent with the findings, conclusions, and order,hereinafter set forth, finds them without merit.Upon the entire record in the case', the Board makes the following :FINDINGS OF FACTI.THE BUSINESSOF THE RESPONDENT 1The respondent, Tiny Town Togs, Inc., is a corporation duly'organized and existing by virtue of the laws of the State of NewYork, having its office and principal place of business in Troy, NewYork.The respondent has one subsidiary corporation known as TheDollar Line, Inc.Manufacturing units of the corporation are locatedin the State of New York and one in Puerto Rico. In this proceedingwe are concerned only with the manufacturing plant at Troy, NewYork.The respondent is engaged in the manufacture,, sale, and distribu-tion of children's dresses and other products.The principal rawmaterials used are cotton cloth, threads, buttons, and dress trim-mings.The respondent normally purchases approximately $300,0001 Substantially all of the facts in this section were stipulated to by the respondent. DECISIONS AND ORDERS57"worth of raw materials annually, ofwhich morethan 50 per centare purchased through theNew York officeof the respondent,and comefrom sources other thanthe State of New York.More than 50 percent of the products manufacturedby the respondentare shipped topoints outside of the Stateof New York.During a normal year, salesof products manufacturedby the respondentamount to approximately$850,000.There are approximately 165 or 170 employees,includingsupervisory employees,working inthe Troy plant.The respondent admits that it is engaged in interstate commerce.H. THE ORGANIZATIONS INVOLVEDInternational Ladies Garment Workers Union,affiliated with theCommittee for Industrial Organization,is a labor organization ad-mitting to its membership all production employees of the respond-ent, excluding clerical and supervisory employees.Tiny Town Togs Benevolent Association is a labor organizationwithout any outside affiliation,admitting to its membership anyemployee of the respondent employed in the respondent's factory atTroy, New York, exclusive of salesmen.,III.THE UNFAIR LABOR PRACTICESA. Interference,restraint,and coercionThe Unionhad contractual relationswith the respondent duringthe year of 1934 andduring partof 1935, atwhichtime the manu-facturing unit, herein considered,was located in NewYork City.Atthe expiration of the contract it was not renewed, and thereafter,about September 1935, the respondent moved its plantto Troy, NewYork.SometimeduringApril or the earlypart ofMay 1936, theUnion beganorganizational activitiesat the respondent's plant inTroy.From the inception of the organizingmovement, oppositionby the respondent to the Unionbecame apparent.The activities ofthe Unionin organizingthe respondent's employees took the form ofa distributionof Unionliterature and leaflets,by theUnion organ-izers, to the employees asthey left the plant. Such distribution oc-curred once or twice a month over a period of more than a year.On each suchoccasionsupervisoryofficials ofthe respondent wouldstand in frontof the plant where they could observe those employeeswho acceptedthe literature.Mrs. Feehan,forelady in the pressingdepartment,on numerous occasions,wouldleave theplant with alarge groupof pressing department employees and tell the girls not.to accept the literature; and that theorganizer had no business there.She wouldalso call the organizer vile names.At other times undersimilar conditions,Mrs. Feehan tried to incite the employees to .58NATIONAL LABOR RELATIONS BOARDviolence by saying, with reference to the organizer, "I am going togive you a beating," and "What do you say, girls, we give her abeating?"It is clear from the record that, while the respondent'semployees were not told directly that they would be discharged ifthey accepted the Union's literature, nevertheless, the constant sur-veillance of the employees by supervisory officials when the litera-ture was distributed, together with the overt acts of Mrs. Feehan,can only be interpreted as conduct which had the necessary effect ofdiscouraging membership in the Union.Vergie Horachian testified that Mrs. Feehan was always "knockingdown" the Union, saying that it was a racket, and that if the em=ployees joined it the respondent would move to New York.GeorgeBryans, employee in the cutting department, testified that SimonStranger, foreman in that department, told the witness, in effect,that he had been in the Union in New York and that "if one of thehead shots wanted a mortgage paid off, they would assess you adollar.If they wanted to do this or that they would assess youanother dollar."He further stated that Stranger told him that ifthe employees joined the Union the respondent would have the"cutting" done in Puerto Rico. Significantly, neither Stranger norMrs. Feehan were called as witnesses to deny this testimony.On October 7, 1936, a meeting was held by the Union at its head-quarters on King Street.Members of the Union from the respond-ent's plant and from other dress manufacturing plants in Troy wererequested to attend the meeting.Three witnesses were called by theBoard to prove the events that took place in connection with themeeting.At the outset we take cognizance of the fact, urged by therespondent, that the testimony, elicited from each of the three wit-nesses differs in some respects.Especially is this true with regardto the number of people attending the meeting, the exact hour andminute when certain events transpired, and the number of people wholeft the meeting from time to time. Inasmuch as the "meeting tookplace more than a year before the hearing, discrepancies are to beexpected, and in fact, were these differences and contradictions in thetestimony absent we would view the statements with some distrust.However, there is no ambiguity in this testimony concerning thematerial facts.Sometime between 8: 00 p. in. and 9: 00 p. in., before the meetingwas called to order, and after 30 or 40 people, 10 or 12 of whom wereemployees in the respondent's. plant, had assembled in the meetingroom, which was located on the second floor of the building, VergieHorachian's sister looked out of the window and saw 3 men acrossthe street apparently trying to peer into the meeting room and ob-viously in such a location that they could observe the identity ofanyone going into or leaving the building. Immediately, commotion DECISIONS AND ORDERS59ensued in the meeting room and some of those present went down-stairs where they could better identify the three men.The men seenwere Phil Rubensohn, paymaster for the respondent, George Kniager,an employee, and Beiermeister, Jr., son of the plant superintendent.Beiermeister, Jr., testified that he had no special duties, that heworked, in the shipping department, performed maintenance workwhen the machinist was not there, and carried out the wishes of hisfather.On cross-examination he admitted making recommendationto his father for hiring workers.The record clearly shows .Beier-meister, Jr., helped Mrs. Feehan supervise the pressing departmentemployees.Rose Girardi testified Beiermeister, Jr., hired her, whichtestimony was denied.Vergie Horachian testified that she was dis-charged by Beiermeister, Jr.The nature of the work performedby Beiermeister, Jr., and his close relationship to the plant superin-tendent clearly establish that he is employed by the respondent in asupervisory capacity.The record does not definitely indicate how long the three menstood across the street.However, Mona Futia testified that 'she wasoutside the building, had walked up and down the street and stoodon corners for 45 or 50 minutes, that she saw the three men'forabout an hour, and that when she left they were still standing there.Beiermeister, Jr., testified that Kniager and he had gone to a pictureshow, which was located about 4 blocks from the Union's head-quarters, and as they were returing to where they had parked the carthey saw Rubensohn across the street.They were joined by Ruben-sohn and shortly thereafter Kniager walked on up the street to getthe car.Beiermeister, Jr., and Horachian both testified that VergieHorachian came out of the building and called Beiermeister, Jr., asneak.The weight of the evidence establishes that the three men stationedthemselves in the vicinity of the Union's meeting place for the pur-pose of ascertaining the identity of the respondent's employees whoattended the Union meeting.During November 1936, a meeting of all employees, includingsupervisory employees, was called during working hours on therespondent's property by Beiermeister, Sr., superintendent of theplant.Apparently the meeting was called as a result of certain,incidents and events that had taken place due to the organizationaldrive of the Union.Beiermeister, Sr., testified that he told theassembled employees that he had been informed by representativesof the Union that the Union represented 90 per cent of the employees.On cross-examination he admitted that perhaps the representativesof the Union had told him- that, 90 -per cent-of-the employees were"sympathetic" toward the Union.Further testimony by Beiermeister,.Sr., revealed that he told the employees at the meeting that he didP G6ONATIONAL LABOR RELATIONS BOARDnot think the representation made by the Union officials was true, andthat he would like the employees to vote whether or not they wishedhim to negotiate with the Union. Blank slips of paper were passedaround, the employees voted, and the ballots were counted in theoffice of the paymaster in the presence of Beiermeister, Sr.RoseGirardi, employee in respondent's plant, testified that Beiermeister,Sr., told the employees, during the meeting, that he did not carewhich organization the employees belonged to, but it would be betterif they belonged to the one in the shop.Prior to the meeting Rose Girardi had received a letter from theUnion.When she showed this letter to Beiermeister, Sr., she testi-fied that he said, "Don't pay no attention to them." Carl Cummings,Union organizer, testified that Beiermeister, Sr., when approachedduring the first part of October 1936, by the witness and one Good-man, business agent for the Union, told them that he, personally, wasdefinitely opposed to friendly relations between the Union and therespondent.Throughout the entire record there is a clear' indication of thehostile attitude of the respondent toward the Union.The respond-ent coerced its employees and interfered with their right of self-organization by holding under surveillance the distribution of theUnion literature.The same conclusion is applicable to the threatsby Mrs. Feehan, against the organizer in the presence of the employ-ees, and the -derogatory statements made by Stranger coupled withhis threats that the respondent would move its plant if the employeesjoined the Union.We find that the respondent further interferedwith, restrained, and coerced its employees in the exercise of theirright to self-organization guaranteed in Section 7 of the Act byholding under surveillance the meeting place and meeting of theUnion on October 7, 1936, and by Beiermeister, Sr.'s statements andacts during and preceding the meeting of the respondent's employeesin November 1936.B. Tiny Town Togs Benevolent AssociationDuring the early part of May 1936, shortly after the Union hadstarted its organizational drive among the respondent's employees,three employees of the respondent, Beiermeister, Jr., George Kniager,and Ben Rosenkranz, machinist, decided to form an inside associa-tion.The constitution and bylaws for the proposed association weredrawn up by the three employees and were then delivered by Beier-meister, Jr., to his father, Beiermeister, Sr.During the latter partofMay 1936, Beiermeister, Sr., called a meeting of all employees inthe plant.The meeting was held on the respondent's property dur-ing working hours, and was called for the purpose of forming a DECISIONS AND ORDERS'61welfare association that would provide for various social affairs, sickand loan benefits, and assistance to the family of a deceased.employee'in obtaining the proceeds of the insurance policy furnished employeesby the respondent., In attendance 'at the meeting, in addition to theemployees, there were Rubensohn, president of the respondent, Levy,treasurer, Barenboim, an attorney, an insurance agent, and certainother officials.Some of the officials spoke, the insurance agent toldthe employees that the respondent had decided to present, withoutcost, an insurance policy to each of its employees, and Barenboimread and explained the various provisions of the constitution andbylaws as prepared by Beiermeister, Jr., Imager, and Rosenkranz.Slips of paper were then passed out to all the employees, includingforemen, foreladies, and supervisory officials, and they were askedto vote whether or not they desired the Association.Apparentlyat the same meeting a vote was taken to determine whether dues for'the Association would be fixed at 10 or 15 cents a week.Thereafter,an announcement was made by Rubensohn that the Association hadbeen chosen by the employees by a vote of about 152 to 6.About 3weeks later, during working hours, application cards for member-ship in the Association were distributed by Marian Neisen, book-keeper and stenographer in the respondent's office.Dues, as a resultof the afore-mentioned vote, were fixed at 1"0 cents a week and werecollected during working hours by Marian Neisen.The first meeting of the Association was held during June 1936, atwhich meeting officers for the Association were elected.Beiermeister,Jr.,was elected president, Mrs. Sheffield, forelady in the operatingroom, treasurer, and Marian Neisen; secretary.The record is repletewith testimony showing that financial support was contributed to theAssociation by the respondent, that meetings of the Association wereheld during working hours in the plant, and that foremen, foreladies,and other supervisory officials were members of the Association andattended the meetings.Beiermeister, Jr., testified that during April 1937, he went to seeThomas J. O'Conner, ^ an attorney whom 'he had known for manyyears and who was a friend of his father. Although the witnessstated that he went to see O'Conner on personal business, neverthe-less, they discussed the Association and O'Conner was asked whetherhe thought that it was a good social organization.Upon request ofOO'Conner, the constitution and bylaws of the Association werebrought to him. Subsequently, during another visit by Beiermeister,Jr., they again discussed the Association, and, according to Beier-meister, Jr., O'Conner suggested incorporating certain clauses, asamendments to the constitution ,and bylaws, pertaining to a grievancecommittee.Apparently O'Conner made a rough outline of the clausesrelating to the proposed amendments. 62,NATIONAL LABOR RELATIONS BOARDOn May 6, 1937, the Association held a meeting during workinghours on the respondent's property, which meeting was attended byemployees who were members of the Association, including foremen,foreladies, and supervisory employees.A motion was made, seconded,and unanimously passed, that from that date, May 6, 1937, a check-off system for the collection of dues be put into operation.Beier-meister, Sr., testified, during the hearing, that he thought foremenand foreladies were still members of the Association and that dueswere still being deducted from their salaries.Beiermeister, Jr.,president of the Association, during the meeting on May 6, 1937,read the proposed amendments to the constitution and bylaws relat-ing to the grievance committee.Thereafter, a vote was taken and theamendments were adopted.The materiality of the change made inthe constitution and bylaws of the Association by the amendmentsis clearly evident.Article II, Section 1, provides :The purposes of this Association shall be to promote goodfellowship, to assist fellow employees in time of need arisingthrough sickness or other cause,and to act on behalf of all mem-bers in adjusting and obtaining improved wage, hour and work-ing conditions.2The constitution and bylaws were further amended by adding Sec-tion 5 to Article XI. Section 5 provides, in effect, that the membersof the Association, from each department, should elect one personfrom that department to confer with the management regardingadjustments of, all wages, hours, and, working conditions, and thatsuch representatives should be .known as the grievance committee.A nominating committee was appointed by Beiermeister," Jr., andthereafter, pursuant to the amendments, a grievance committee wasduly nominated and elected.The respondent at all times prior to the Intermediate Reportof the Trial Examiner maintained that both prior and subsequent toMay 6, 1937, the Association functioned solely as a social and benevo-lent organization, and that it did not consider the Association as alabor organization.The respondent, in its exceptions to the Inter-mediate Report, admits that the Association is a labor organization.However, the respondent contends that not having been made awareof the change in the status of the Association it is not chargeablewith such knowledge.The circumstances, as heretofore described,surrounding the meeting at which the constitution and bylaws wereamended, refute this contention.Additional factors may also benoted which establish the converse of the respondent's contention.2 Italics indicate amendments made to this sectiom DECISIONS AND' ORDERS63Article 'XVI, of the constitution and bylaws, states, in part, -asfollows :'When an amendment shall be proposed, the same must be submitted in writing to a meeting of the officers, the executive com-mittee, and the foreladies of the respective departments or headsof the respective departments of Tiny Town Togs, Inc... .Beiermeister, Sr., testified that he knew of the meeting on May 6,1937, and that subsequently he heard that a grievance committee hadbeen elected.Beiermeister, Sr., further testified that he did not consider the Association a labor organization.However, in a letterdated June 10, 1937, addressed to the Union, Beiermeister, Sr.,wrote, in part, as follows :There is 'at present an organized group of employees (thesuch a majority and we have recognized them as the sole bargain-ing agency in conformity with the Wagner Act as we under-stand it.We find that the respondent has dominated and interfered withthe formation land administration of the Association, and has con-tributecl support to it.C. The strikeAs a consequence of the respondent's unfair labor practices, asdescribed in subsection B above, on the morning of July 14, 1937, CarlCummings, the Union organizer, called a strike of the respondent'semployees.Prior,to the date of the strike, Cummings, on June 9,1937, wrote a letter to the respondent, which stated, among otherthings, that :For some time your workers were denied the privilege of col-lective bargaining through the means of fostering on them abogus organization which has not been and is not today free fromthe influence of yourselves and your agents .. .The above-quoted segment of the Union's letter is a clear and unequiv-ocal indication that the Union was fully cognizant of the scope andeffect of the respondent's unfair labor practices.Although the;record indicates that ' the respondent's refusal to bargain with theUnion was one of the factors that precipitated the strike, nevertheless,the respondent's domination and interference with the formation andadministration of the Association was an underlying and primaryfactordn causing the dissatisfaction and unrest-which resulted in thestrike. 64NATIONAL LABOR RELATIONS BOARDA large number of the respondent's employees congregated outsideof the plant on the morning the strike was called.Considerable com-motion ensued and there was 'some violence.After a short time amajority of the employees entered the plant and started to work.Theplant operated on that day and was operating at the time of thehearing.Picketing has been in progress since the first day of thestrike.There were approximately 13, of the respondent's employees whoformed a picket line on the first morning of the strike, not all of whom'were members of the Union.These employees were assisted by em-On the second day of thestrike not all of the striking employees returned to the picket line.Thereafter, from time to time a few of the respondent's employeesbecame strikers. The respondent, shortly after the commencementof the strike, hired new employees, some of whom worked for a fewdays or weeks and then joined the strike.As heretofore mentioned, the request for the reinstatement of Agnes,Grill was denied on the ground that she had not ceased employmentas a result of a current labor dispute. It is apparent from the recordthat Agnes Grill was laid off about May 1, 1937, at which time nolabor dispute existed in the respondent's plant.The striking em-ployees, who ceased employment as a result of a current labor dispute,and because of the unfair labor practices of the respondent, did notseek reinstatement prior to the hearing, and all of them now desirereinstatement.D. The discharge of Vergie HorachianThe complaint alleges the discriminatory discharge of Vergie Hora-chian, an employee in the respondent's plant.Virgie Horachian washired by Beiermeister, Jr., as a presser in the pressing department inNovember 1935, and was discharged on October 6, 1936. She earned$8 or $9 a week during the first part of her employment.At the timeshe was hired there were about '50 pressers working in the pressingdepartment, and at the time of her discharge, at which time she wasearning an average of $11 or $12 a week, the personnel in that depart-ment had been increased to about 80 girls.The record indicates thatno other pressers were discharged or laid off on the day of Horachian'sdischarge, and that other pressers were hired subsequent to that time.In May 1936, at which time a strike was in progress in anotherclothing manufacturing plant in Troy, a picture of Horachian's sisterthe forelady in the pressing department in the respondent's plant,knew that Horachian's sister was a strike leader and active in theUnion.Mrs. Feehan, thereafter, until Horachian's discharge on DECISIONS AND ORDERS65October 6, 1936, harassed Horachian by repeated derogatory state-ments concerning the Union and by frequent interrogations having todo with whether or not she had-joined the Union. In August 1936,Horachian, because of the antagonistic attitude of Mrs. Feehan, quitwork at respondent's plant, but was rehired the following Friday.Horachian testified that Beiermeister, Jr., "asked me to please comeback, that he needed the help."The respondent contends that the re-hiring of Horachian at this time is some evidence that she was notlater discharged in violation of the Act.However, the fact that therespondent "needed the help" together with events, as hereinafterdescribed, that transpired subsequent to the rehiring, outweighs theevidence tending to bear out the respondent's contention.After being rehired, Horachian, sometime in August or September,joined the Union and thereafter, until the date of her discharge wasactively engaged in soliciting members for the Union.Mrs. Feehan,continued to annoy her concerning the Union.About a month before her discharge, Mrs. Feehan asked her if she'liked the Union, and stated that' she-would be foolish if she joinedit because it would get her nowhere.Mrs. Feehan, on another occa-sion, informed Horachian that a letter had be9n received by therespondent stating that she and nine other girls had joined the Union.The testimony in the record concerning the discharge is noteworthyA. I went to his table and he (Beiermeister, Jr.) told me Iwas through, and I asked him what the reason was.He didnot say anything then, so the first thing I thought of was anotherletter, because a week before that they had received one.Q.How did you know they had received one?A. The, girls that worked in front of me was called into theoffice * * *Q. Tell us what your conversation was with Beiermeister, Jr.A. I said, "Did you receive another letter?" He just shruggedhis shoulders and he laughed. I told him there 'was no need tocry about losing my job and I just walked out.Eleanor Jones, employee in the respondent's plant, testified thaton the same day Vergie Horachian was discharged, she met Mrs.Feehan during working hours in the ladies' room of the respondent'splant, and that Mrs. Feehan said, "Vergie was fired for joining theI.L. G. U."The respondent, throughout the hearing, failed to offer any ex-planation for the discharge of Horachian.Mrs. Feehan was notcalled as a witness and the testimony of both Horachian and Jonesremains uncontradicted.Beiermeister, Jr., was sworn as a witness,but he was asked no questions concerning the discharge, hence, no,refutation, qualification, or explanation was made relative to the, 166NATIONALLABOR RELATIONS BOARDconversation between Beiermeister, Jr., and Horachian at- the-timeshe was discharged.About 2 weeks after the discharge, Horachian started to work foranother company, and since that time she has been employed formost of the time.Although at the time of the hearing she wasworking as a presser for another dress manufacturing company inTroy, and was earning as much or more than she was making whenworking for the respondent, nevertheless, she desired reinstatementwith the respondent and gave as the reason therefor, "To show thegirls not to be scared to join the Union."We find that Vergie Horachian was discharged for the reason thatshe had joined and assisted the Union.IV. THE EFFECT OF THE UNFAIR LABOR PRACTICES UPON COMMERCEThe activities of the respondent set forth, in Section III above,-occurring in connection with the operations of the respondent de-scribed in Section I above, have a close, intimate, and substantial.relation to trade, traffic, and commerce among the several States,and having led and tend to lead to labor disputes burdening and ob-structing commerce and the free flow of commerce.V. THE REMEDYThe Board has found that the respondent dominated aid inter-fered with the formation and administration of Tiny Town TogsBenevolent Association and- contributed support thereto. In orderto effectuate the policies of the Act, we shall order the respondentto withdraw all recognition from the Association, and to disestablishit as a representative of the employees for the purpose of dealingwith the respondent concerning grievances, labor disputes, rates ofpay, hours of employment, or conditions of work.In addition to an order to cease and desist from its unfair laborpractices, on the basis of the Board's finding that Vergie Horachianwas discharged because she joined and assisted the Union, we shallorder the respondent to offer her reinstatement together with backpay.We have found that the respondent by its unlawful acts in domi-nating and interfering with the formation and administration of theAssociation, provoked a strike of its employees.The respondent'sunfair labor practices, in this respect, continued throughout the entireperiod of the strike.-Since the strike was caused by the respondent's unfair labor prac-tices we shall, in accordance with our usual custom, order the respond-ent, upon application, to offer reinstatement to their former or sub-. DECISIONS AND ORDERS67stantially equivalent positions to those employees who went out onstrike on July 14, 1937, or thereafter, and who were in the employ ofthe respondent prior to July 14, 1937, and who have not since been,fully reinstated.Such reinstatement shall be effected in the follow-ing manner : All employees hired after the commencement of thestrike shall, if necessary to provide employment for those to be of-fered reinstatement, be dismissed. If, thereupon, by reason of a re-duction in force there is not sufficient employment immediatelyavailable for the remaining employees, including those to be offeredreinstatement, all available positions shall be distributed among suchremaining employees in accordance with the respondent's usual man-ner of reducing its force, without discrimination against any em-ployee because of his union affiliation or activities, following a system,of seniority to such extent as has heretofore been applied in theconduct of the respondent's business.Those employees remainingafter such distribution, for whom no employment is immediatelyavailable, shall be placed upon a preferential list prepared in accord-ance with the principles set forth in the previous sentence, and shallthereafter, in accordance with such list, be offered employment in theirformer or in substantially equivalent positions, as such employmentbecomes available and before other persons are hired for such work.Upon the basis of the foregoing findings of fact, and upon the entire'record in the case, the Board makes the following:CONCLUSIONS OF LAW1.Tiny Town Togs Benevolent Association and InternationalLadies Garment Workers Union are labor organizations, within theymeaning of Section 2 (5) of the Act.2.The respondent, by interfering with, restraining, and coercingits employees in the exercise of the right to self-organization, to form,join, and assist labor organizations, to bargain collectively throughrepresentatives of their own choosing, and to engage in concertedactivities, for the purpose of collective bargaining or other mutual aidor protection, has engaged in and is engaging in unfair labor prac-tices within the meaning of Section 8 (1) of the Act.3.The respondent, by dominating and interfering with the forma-tion and administration of Tiny Town Togs Benevolent Association,,and by contributing support thereto, has engaged in and is engagingin unfair labor practices within the meaning of Section 8 (2) of the;Act.4.The respondent, by discharging Vergie Horachian for havingjoined and assisted a labor organization, has engaged in an unfairlabor practice within the meaning of Section 8 (3) of the Act. 68NATIONAL LABOR RELATIONS BOARD5.The aforesaid unfair labor practices constitute unfair labor prac-tices affecting commerce, within the meaning of Section 2 (6) and(7) of the Act.ORDERUpon the basis of the foregoing findings of fact and conclusions oflaw, and pursuant to Section 10 (c) of the National Labor RelationsAct, the National Labor Relations Board hereby orders that the re-spondent, Tiny Town Togs, Inc., and its officers, agents, successors, andassigns shall :1.Cease and desist from :(a) In any manner dominating or interfering with the adminis-tration of Tiny Town Togs Benevolent Association, or with the forma-tion and administration of any other labor organization of its em-ployees, and from contributing support to said Association or to any,other labor organization of its employees;(b) In any manner discouraging membership in the InternationalLadies Garment Workers Union, or in any other labor organizationof its employees, by discriminating in regard to hire or tenure ofemployment or any term or condition of employment;(c)Spying, maintaining surveillance, or employing any other man-ner of espionage over the meetings or meeting places and activities ofthe International Ladies Garment Workers Union, or any other labororganization of its employees ;(d) In any other manner interfering with, restraining, or coercingits employees in the exercise of the right to self-organization, to form,join, or assist labor organizations, to bargain collectively through rep-resentatives of their own choosing, and to engage in concerted ac-tivities for the purposes of collective bargaining or other mutual aidor protection, as guaranteed in Section 7 of the National Labor Rela-tions Act.2.Take the following affirmative action which the Board finds willeffectuate the policies of the Act :(a)Offer to Vergie Horachian immediate and full reinstatement tothe position held by her immediately prior to October 6, 1936, withoutprejudice to her seniority or any other rights and privileges;(b)Make whole Vergie Horachian for any loss of pay she mayhave suffered by reason of her discharge on October 6, 1936, by pay-ment to her of a sum of money equal to that which she would normallyhave earned as wages during the period from the date of her dischargeto the date of respondent's offer of reinstatement, less the amountswhich she has earned during that period;(c)Withdraw all recognition from Tiny Town Togs BenevolentAssociation, as a representative of any of its employees for the purpose DECISIONSAND ORDERS69of dealing with the respondent concerning grievances, labor disputes,wages, rates of pay, hours of employment, or conditions of work, anddisestablish the Tiny Town Togs Benevolent Association as suchrepresentative;(d)Upon application, offer to those employees, except Agnes Grill,who went out on " strike on July 14, 1937, and thereafter, who werein the employ of the respondent prior to July 14, 1937, immediate andfull reinstatement to their former or substantially equivalent posi-tions, without prejudice to their seniority and other rights and privi-leges, in the manner set forth in the section entitled "The remedy,"above, placing those employees for whom employment is not imme-diately available upon a preferential list in the manner set forth insaid section ;(e)Make whole the employees ordered to be offered reinstatmentfor any loss of pay they will have suffered by reason of the respond-'ent's refusal to reinstate them, upon application, following the-issu-ance of this order,.by payment to them, respectively, of a sum of moneyequal to that which' each would normally have earned as wages duringthe period from five (5) days after the date of such application forreinstatement to the date of the offer 'of employment or placementupon the preferential list required by paragraph (d) above, less theamount, if any, which each will have earned during that period;(f)Post in conspicuous places in its- plant, and maintain for aperiod of at least thirty (30) consecutive days, notices stating (1)that the respondent will cease and desist in the manner aforesaid;and (2) that Tiny Town Togs Benevolent Association is disestablishedas the representative of its employees for the purpose of dealing withthe `respondent concerning grievances, labor disputes, wages, ratesof pay, hours of employment, and conditions of work, and thatthe respondent will refrain from any recognition of it as a labororganization ;(g)Notify the Regional Director for the Second Region in writingwithin ten (10) days from the date of this order what steps the re-spondent has taken to comply herewith.